                   Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 1 of 8



       1    Guy B. Wallace (SBN 176151)
            gwallace@schneiderwallace.com
       2    Mark T. Johnson (SBN 76904)
            mjohnson@schneiderwallace.com
       3    SCHNEIDER WALLACE COTTRELL
              KONECKY WOTKYNS LLP
       4    2000 Powell Street, Suite 1400
            Emeryville, CA 94608
       5    (415) 421-7100; (415) 421-7105 (Fax)

       6    Linda M. Dardarian (SBN 131001)
            ldardarian@gbdhlegal.com
       7    Andrew P. Lee (SBN 245903)
            alee@gbdhlegal.com
       8    Katharine L. Fisher (SBN 305413)
            kfisher@gbdhlegal.com
       9    GOLDSTEIN, BORGEN, DARDARIAN & HO
            300 Lakeside Drive, Suite 1000
     10     Oakland, CA 94612
            (510) 763-9800; (510) 835-1417 (Fax)
     11
            Adam B. Wolf (SBN 215914)
     12     awolf@pwcklegal.com
            Catherine Cabalo (SBN 248198)
     13     ccabalo@pwcklegeal.com
            PEIFFER WOLF CARR & KANE
     14     4 Embarcadero Center, 14th Floor
            San Francisco, CA 94104
     15     (415) 766-3592; (415) 402-0058 (Fax)
     16     Attorneys for Plaintiffs and the Certified Classes
     17                                    UNITED STATES DISTRICT COURT
     18                                 NORTHERN DISTRICT OF CALIFORNIA
     19                                             SAN JOSE DIVISION
     20     ABDUL NEVAREZ and PRISCILLA NEVAREZ,                  Case No.: 5:16-cv-07013-LHK (SVK)
            on behalf of themselves and all others similarly
     21     situated, and SEBASTIAN DEFRANCESCO,                  STIPULATION REGARDING ALLEGED
                                                                  BARRIERS SELECTED FOR FIRST TRIAL
     22            Plaintiffs,
     23     vs.
     24     FORTY NINERS FOOTBALL COMPANY, LLC,
            a Delaware limited liability company, et al.,
     25
                   Defendants.
     26

     27

     28


                   STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL – CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                   Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 2 of 8



       1           WHEREAS, Plaintiffs Abdul Nevarez, Priscilla Nevarez and Sebastian DeFrancesco

       2    (“Plaintiffs”) are pursuing this certified class action against Defendants Forty Niners Football

       3    Company, LLC, Forty Niners SC Stadium Company, LLC, Forty Niners Stadium Management

       4    Company LLC, City of Santa Clara, and Santa Clara Stadium Authority (“Defendants”), alleging that

       5    Levi’s® Stadium (“the Stadium”), the Stadium’s parking lots, and the pedestrian right of way

       6    connecting the Stadium to its parking lots are inaccessible to persons with mobility disabilities;

       7           WHEREAS, pursuant to the Court’s case management order (ECF No. 87), the Parties filed

       8    cross-motions for partial summary judgment on December 20, 2018; oppositions thereto on January 3,

       9    2019; and replies on January 10, 2019;
     10            WHEREAS, the Court’s February 5, 2019 order (ECF No. 328) denied both motions without
     11     prejudice and ordered Plaintiffs and Defendants to select six “alleged physical access barriers” each to
     12     litigate through summary judgment, the pretrial conference, and trial, if necessary;
     13            WHEREAS, Defendants deny any and all liability, and deny that they have violated any laws,
     14     including without limitation, the ADA and the Unruh Civil Rights Act, pertaining to access for persons
     15     with mobility disabilities and their companions;
     16            WHEREAS, pursuant to the Court’s orders (ECF Nos. 328 and 333), on March 27, 2019, the
     17     Parties filed a joint case management conference statement (ECF No. 335) identifying six alleged
     18     barriers each to be litigated through summary judgment, pretrial and trial:
     19            WHEREAS, Plaintiffs selected: (1) the curb ramp located at the Northwest corner of the
     20     intersection of Democracy Way and Old Ironsides Drive which has excessive slopes; (2) the
     21     designated accessible seating for Section 112-108 Row 1W which has excessive slopes; (3) the drink
     22     rail at Levi’s 501 Club South that exceeds accessible height limits and does not provide an accessible
     23     section; (4) the dining counter/drink rail in the Bourbon Pub that exceeds accessible height limits and
     24     does not provide accessible spaces; (5) the handrail extensions at the ramp serving the designated
     25     seating at Sections 112-108 Row 1W that are too short; and (6) the failure to provide the required
     26     number of accessible car and van parking spaces for Levi’s Stadium (See ECF No. 335 at 3);
     27            WHEREAS, Defendants selected: (1) Accessible seating in the outdoor portion of Levi’s
     28     Stadium adjacent to suite 517, (2) Stadium ticket sales procedures, (3) Height of countertops in Main

                                                                1
                    STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                   Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 3 of 8



       1    Team Store at Gate A, (4) Signage on women’s restroom 3.43.02 and men’s restroom 03.44.02, (5)

       2    Dimensions of accessible seating areas on one single accessible seating platform (Blackseth Report

       3    page 27), and (6) Relevance of pedestrian rights-of-way to access of Levi’s Stadium (legal issue).

       4           WHEREAS, the Court’s April 3, 2019 case management order (ECF No. 336) instructs the

       5    parties to “stipulate to the extent possible to the following: (1) whether the selected alleged barriers are

       6    representative of any other alleged barriers in the instant case; (2) which building code is applicable to

       7    each selected alleged barrier; and (3) regardless of the applicable building code, what the requirements

       8    are for each selected alleged barrier;”

       9           WHEREAS, Plaintiffs and Defendants have met and conferred and have identified, for each of
     10     the selected alleged barriers, those facts to which they could stipulate falling within the three categories
     11     identified by the Court, as specified below;
     12            THEREFORE, pursuant to the Court’s case management order (ECF No. 336) Plaintiffs and
     13     Defendants hereby stipulate to the following:
     14     A.     Plaintiffs’ Selected Alleged Barriers

     15            1.      Plaintiffs’ First Selected Alleged Barrier – challenging the excessive running,

     16                    counter, and side-flare slopes of the curb ramp located at the northwest corner of

     17                    the intersection of Democracy Way and Old Ironsides Drive.

     18                    a.      Plaintiffs’ First Selected Alleged Barrier is governed by the following

     19                            building code(s):

     20            The 1991 ADAAG, based on the Parties’ agreement that the selected curb ramp “was

     21     constructed or altered after July 26, 1992” in their October 8, 2018 Stipulation of Facts Regarding

     22     PROW Construction or Alteration Dates (No. 36).

     23                    b.      Under any potentially applicable building code, whether it be the 1991

     24                            ADAAG, the 2010 ADAS, or the 2010 CBC, Plaintiffs’ First Selected

     25                            Condition (along with the slopes of the other curb ramps listed above) is

     26                            subject to the following requirements:

     27                            •       The running slope of the curb ramp may not exceed 1:12 (or 8.33%) plus
     28                            conventional industry tolerances;

                                                                 2
                    STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                   Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 4 of 8



       1                          •      The counter slope of the curb ramp may not exceed 1:20 (or 5%) plus
       2                          conventional industry tolerances; and

       3                          •      The slope of the side flares shall not be steeper than 1:10 (or 10%) plus
       4                          generally accepted construction tolerances, or where there is no top landing,

       5                          shall not be steeper than 1:12 (or 8.33%) plus conventional industry tolerances.

       6           These requirements are the same as those set forth in the 2010 ADAS and all versions of the

       7    CBC issued since 1982.

       8           2.     Plaintiffs’ Second Selected Alleged Barrier – challenging the excessive slopes of

       9                  the designated accessible seating for Section 112-108 Row 1W:
     10                   a.      Under any potentially applicable building code, whether it be the 1991

     11                           ADAAG, the 2010 ADAS, or the 2010 CBC, Plaintiffs’ First Selected

     12                           Barrier (along with the slopes of the other seating areas listed above) is

     13                           subject to the following requirements:

     14            The 2010 CBC and 1991 ADAAG require that accessible seating spaces “be level.”

     15            3.     Plaintiffs’ Third and Fourth Selected Alleged Barriers – challenging drink rails at

     16                   Levi’s 501 Club South and Bourbon Pub, respectively, as exceeding accessible

     17                   height limits and failing to provide accessible sections:

     18                   a.      Plaintiffs’ Third and Fourth Selected Alleged Barriers are governed by the

     19                           following building code(s):

     20            The 2010 CBC. The parties do not agree on the applicable federal standards, but the

     21     requirements regarding this alleged barrier are the same across the 2010 CBC, 1991 ADAAG, and

     22     2010 ADAS (see below).

     23                   b.      Under any potentially applicable building code, whether it be the 1991

     24                           ADAAG, the 2010 ADAS, or the 2010 CBC, Plaintiffs’ Third and Fourth

     25                           Selected Alleged Barriers (along with the other barriers listed above) are

     26                           subject to the following requirements:

     27                           •      The height of the accessible section of the dining surface must measure
     28                           between 28 inches minimum and 34 inches maximum from the floor.

                                                                3
                   STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                      Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 5 of 8



       1                              •      The accessible section of the dining surface must allow for forward
       2                              approach, including knee clearance at least 27 inches high, 30 inches wide, and

       3                              19 inches deep.

       4              4.     Plaintiffs’ Fifth Selected Alleged Barrier – challenging the handrail extensions at

       5                     the ramp serving the designated seating at Sections 112-108 Row 1W as being too

       6                     short:

       7                     a.       Plaintiffs’ Fifth Selected Alleged Barrier is governed by the following

       8                              building codes:

       9              The 2010 CBC. The parties do not agree on the applicable federal standards, but the
     10     requirements regarding this barrier are the same across the 2010 CBC, 1991 ADAAG, and 2010
     11     ADAS (see below).
     12                      b.       Under any potentially applicable building code, whether it be the 1991

     13                               ADAAG, the 2010 ADAS, or the 2010 CBC, Plaintiffs’ Fifth Selected

     14                               Alleged Barrier is subject to the following requirements:

     15               Handrails must extend 12 inches beyond the top and bottom of ramps and the top of stairs.

     16     Bottom handrails on stairs must extend 12 inches plus one tread width beyond the bottom nosing of the

     17     stairs.

     18               5.     Plaintiffs’ Sixth Selected Alleged Barrier – challenging the failure to provide the

     19                      required number of accessible car and van parking spaces for Levi’s Stadium:

     20                      a.       Plaintiffs’ Sixth Selected Alleged Barrier is a stand-alone alleged barrier,

     21                               and is based on the Parties’ Stipulation that all of the accessible parking

     22                               spaces they are required to provide are clustered in the Main Lot.

     23                      b.       Plaintiffs’ Sixth Selected Alleged Barrier is governed by the following

     24                               building codes:

     25               The 2010 CBC. The parties do not agree on the applicable federal standards, but the

     26     requirements regarding this alleged barrier are the same across the 2010 CBC, 1991 ADAAG, and

     27     2010 ADAS (see below).

     28                      c.       Under any potentially applicable building code, whether it be the 1991

                                                                  4
                      STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                   Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 6 of 8



       1                             ADAAG, the 2010 ADAS, or the 2010 CBC, Plaintiffs’ Sixth selected issue

       2                             is subject to the following requirements:

       3           The required number of accessible spaces, when clustered in a single lot, is calculated based on

       4    the number of spaces required for each parking facility that serves the site, according to the following

       5    formula:

       6                    Total Number of Parking Spaces              Minimum Number of Required
                              Provided in Parking Facility                Accessible Parking Spaces
       7               1 to 25                                      1
       8               26 to 50                                     2
       9               51 to 75                                     3
     10
                       76 to 100                                    4
     11
                       101 to 150                                   5
     12
                       151 to 200                                   6
     13
                       201 to 300                                   7
     14
                       301 to 400                                   8
     15
                       401 to 500                                   9
     16
                       501 to 1000                                  2 percent of total
     17
                       1001 and over                                20, plus 1 for each 100, or fraction
     18                                                             thereof, over 1000

     19
            B.     Defendants’ Selected Alleged Barriers
     20
                   1.        Defendants’ Fourth Selected Alleged Barrier – Signage on Women’s Restroom
     21
                             3.43.02 and Men’s Restroom 3.44.02:
     22
                             a.      Defendants’ Fourth Selected Barrier is governed by the following building
     23
                                     codes:
     24
                   The Parties disagree on the applicable Code provisions, but agree the signage requirements for
     25
            restrooms are the same under the 1991 ADAAG, 2010 ADAS, and 2010 CBC.
     26

     27

     28

                                                                5
                   STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                  Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 7 of 8



       1    IT IS SO STIPULATED.

       2    DATED: April 24, 2019
                                                      LOMBARDI, LOPER & CONANT, LLP
       3

       4                                              By: /s/ Maria M. Lampasona
                                                          MARIA M. LAMPASONA
       5                                                  Attorneys for Defendants
       6

       7
            DATED: April 24, 2019
       8                                              GORDON REES SCULLY MANSUKHANI, LLP

       9                                              By: /s/ Brian P. Maschler
                                                          BRIAN P. MASCHLER
     10                                                   Attorneys for Defendants
     11

     12
            DATED: April 24, 2019
     13                                               JEFFER MANGELS BUTLER & MITCHELL LLP
     14                                               By: /s/ Stuart K. Tubis
     15                                                   STUART K. TUBIS
                                                          Attorneys for Santa Clara Defendants
     16

     17
            DATED: April 24, 2019
     18                                               GOLDSTEIN, BORGEN, DARDARIAN & HO
     19
                                                      By: /s/ Andrew P. Lee
     20                                                   ANDREW P. LEE
                                                          Attorneys for Plaintiffs and Certified Classes
     21

     22

     23     DATED: April 24, 2019
                                                      O’HARA ♦ CREECH
     24
                                                      By: /s/ Randy Creech
     25
                                                          RANDY CREECH
     26                                                   Attorneys for Third-Party Defendant Turner / Devcon

     27

     28

                                                              6
                  STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
                   Case 5:16-cv-07013-LHK Document 341 Filed 04/24/19 Page 8 of 8



       1                                           ATTESTATION OF FILER

       2           I, Andrew P. Lee, attest that concurrence in the filing of this document has been obtained from

       3    each of the other Signatories, which shall serve in lieu of their signatures on the document. Signed this

       4    24th day of April, 2019.

       5

       6                                             /s/ Andrew P. Lee
                                                     Andrew P. Lee
       7

       8

       9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                               7
                   STIPULATION RE ALLEGED BARRIERS SELECTED FOR FIRST TRIAL - CASE NO. 5:16-CV-07013-LHK (SVK)
733612.19
